Citation Nr: 0916887	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for left knee patellar 
femoral syndrome.

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1991 
to March 1991 and August 1993 to August 1997 and Active duty 
in the Army from January 2000 to January 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the rating decision on appeal also 
granted service connection for heel spur, right heel, 
assigning a disability evaluation of 10 percent, effective 
November 9, 2004.  The Veteran was also granted service 
connection for heel spur, left heel, with a disability 
evaluation of 10 percent, effective November 9, 2004.  
However, the Veteran has not expressed disagreement with 
respect to these issues and, therefore, the only issues 
before the Board at this time are the Veteran's claims of 
entitlement to service connection for left knee patellar 
femoral syndrome, low back pain, and depression.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the Veteran's appeal has been obtained.

2.  The evidence of record does not reveal current diagnoses 
of left knee patellar femoral syndrome, back pain, or 
depression nor has any currently existing left knee patellar 
femoral syndrome, back pain, or depression been causally or 
etiologically related to active service.  





CONCLUSIONS OF LAW

1.  Left knee patellar femoral syndrome was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2008); 38 C.F.R.            §§ 3.102, 
3.303 (2008).

2.  Low back pain was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).

3.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in December 2004, prior to the August 2005 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for left knee patellar 
femoral syndrome, low back pain, and depression.  The RO also 
explained what information and evidence he must submit and 
what information and evidence will be obtained by VA.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (b), 
as well as the Court's holding in Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decision on appeal.  However, this 
is deemed harmless error.  The Veteran's claims of 
entitlement to service connection are being denied and, 
consequently, no disability ratings or effective dates will 
be assigned.  Thus, the Veteran is not prejudiced by a 
decision at this time.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also finds that the duty to assist has been 
satisfied.  All pertinent records have been associated with 
the claims folder and the Board is unaware of any additional 
outstanding evidence that could be obtained to substantiate 
any of the claims.  In so finding, the Board observes that 
the Veteran's complete service treatment records are not on 
file despite efforts on the part of the RO.  The 
correspondence from the Records Management Center (RMC) noted 
that the Veteran's records could not be located.  The Veteran 
was notified as to the unavailability of his service 
treatment records and he submitted several service treatment 
records.  The RO again notified the Veteran to submit all 
service treatment records in his possession; however, the 
Veteran did not respond.   Consequently, in reaching this 
decision, the Board acknowledges and accepts the heightened 
obligation to provide an explanation of the reasons or bases 
for its findings and to consider the benefit of the doubt 
rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The record reflects that the Veteran was not afforded VA 
examinations with respect to the claims on appeal.  The duty 
to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability or persistent or recurrent symptoms of 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

The Board recognizes that the service treatment records 
contain evidence of treatment for left knee patellar femoral 
syndrome, back pain, and depression.  However, there is no 
post-service evidence reflecting any complaints, treatment, 
or diagnoses of current left knee patellar femoral syndrome, 
back pain, or depression.  Likewise, the Veteran had 
described any particular persistent or recurrent symptoms 
that he attributes to any of the claimed disabilities.  
Indeed, the only post-service medical evidence associated 
with the claims folder reveals disabilities of the right and 
left ankles.  Additionally, there is no evidence indicating a 
link between any currently existing disability of the left 
knee or back or any currently existing depressive disorder 
and the Veteran's active service.  See Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under § 5103A to provide a Veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  Accordingly, it is not necessary to obtain VA 
medical examinations or opinions in order to decide the 
claims on appeal.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


Legal Criteria

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (West 2002).  Notwithstanding the above, 
service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(a) (2008).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).


Analysis

The Veteran contends that his left knee patellar femoral 
syndrome, low back pain, and depression are related to active 
military service.  

The service treatment records reveal that the Veteran 
received medical treatment on multiple occasions for left 
knee pain to include muscular strain and assessments of 
patellar femoral syndrome.  The October 2002 record shows a 
notation of depression and insomnia associated with the 
Veteran's divorce and an April 1997 record shows ideation of 
suicide and a diagnosis of stress.  In addition, the service 
treatment records reveal that the Veteran complained of back 
pain following a motor vehicle accident in July 2002.   

Although the service treatment records show treatment for 
left knee pain, depression, and back pain while in service, 
the post-service treatment records are absent for any 
evidence of treatment for the left knee, low back, or 
depression.  Indeed, the Veteran has not alleged that any 
medical provider has assigned a current medical diagnosis of 
left knee patellar femoral syndrome, low back pain, or 
depression.  The Veteran did not list any post-service 
medical provider from whom records of treatment of left knee, 
low back, or depression would be available.  The only post-
service medical evidence of record contains notations related 
to the Veteran's ankles and is completely silent with respect 
to the left knee, low back, and depression.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  As there is no objective evidence of any 
currently existing disabilities with respect to the Veteran's 
left knee, back, and depression, the Board finds that service 
connection is not warranted for the claims on appeal.  See 
Brammer, supra.   

The Board has considered the Veteran's statement that his 
knee pain, back pain, and depression are related to his 
active service.  However, the Court has held that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to render a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
The Veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statement regarding 
the presence of any current disability and causation is not 
competent.  Id.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for left knee patellar 
femoral syndrome, low back pain, and depression.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990); 
see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Consequently, the benefits sought on appeal must be denied.


ORDER

Entitlement to service connection for left knee patellar 
femoral syndrome is denied.  

Entitlement to service connection for low back pain is 
denied.  

Entitlement to service connection for depression is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


